      Case 2:19-cv-00121 Document 11 Filed on 04/21/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                       April 22, 2020
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk

                         CORPUS CHRISTI DIVISION

JAMES HERBERT ABNEY,                           §
                                               §
         Plaintiff,                            §
VS.                                            §   CIVIL NO. 2:19-CV-121
                                               §
PHILIP SI FUENTES, et al,                      §
                                               §
         Defendants.                           §

                                          ORDER

       The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”), Dkt. No. 10. No objections were made to the M&R.
       After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 10, in substance.1 The Court therefore
DISMISSES WITH PREJUDICE Plaintiff’s complaint.
       Final judgment will be entered separately.


       SIGNED this 21st day of April, 2020.


                                                ___________________________________
                                                Hilda Tagle
                                                Senior United States District Judge




1 The published M&R contains several scrivener’s errors; the Court instead adopts the following
corrected statements (with the corrections in bold type):
     “Conversely, hostile environment claims are subject to this doctrine because they involve
        repeated conduct, which means that the ‘unlawful employment practice’ cannot be said to
        occur on any particular day.” Dkt. No. 10 at 11.
     “Plaintiff’s allegations suggest Defendant Sifuentes was personally responsible for
        Plaintiff’s mail issues.” Id. at 17.
     “Plaintiff primarily relies on his personal belief that Defendant Sifeuntes caused him to
        suffer delays with receiving personal mail and not on specific facts . . . .” Id. at 18.


1/1
